DETAILED ACTION
This is the second Office action of Application No. 17/261,214 in response to the amendment filed on December 20, 2021. Claims 1-3 and 5-13 are pending. By the amendment, claims 1, 6-7, 9, and 11 have been amended. Claim 4 is canceled.
	
Response to Arguments
Applicant’s arguments, see page 7, filed 12/20/2021, with respect to the objections to the specification and abstract have been fully considered and are persuasive.  More particularly, the specification and abstract have been amended to overcome the objections. The objections to the specification and abstract have been withdrawn. 
Applicant’s arguments, see page 7, filed 12/20/2021, with respect to the objections to the claims have been fully considered and are persuasive. More particularly, the claims have been amended to overcome the objections. The objections to the claims have been withdrawn. Noting, the claim warning has been addressed via examiner’s amendment.
Applicant’s arguments, see page 7, filed 12/20/2021, with respect to the 35 U.S.C. 112(b) rejection have been fully considered and are persuasive.  However, while the claims have been amended, the amendment had some issues that have been addressed via examiner’s amendment to overcome the rejection. The 35 U.S.C. 112(b) rejection has been withdrawn. 
Applicant’s arguments, see page 7, filed 12/20/2021, with respect to the prior art rejections have been fully considered and are persuasive.  More particularly the claims 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Cary Brooks on 1/5/2022.
The application has been amended as follows: 
claim 1, line 10, the phrase “a second end (28b) of the second spring (32)” has been changed to -- a second end (28b) of the first spring (28)--;
claim 9, line 10, the phrase “a second end (28b) of the second spring (32)” has been changed to -- a second end (28b) of the first spring (28)--;
claim 11, line 10, the phrase “a second end (28b) of the second spring (32)” has been changed to -- a second end (28b) of the first spring (28)--; and
claim 12, line 1, element “claim 2” has been changed to –claim 1--.

Allowable Subject Matter
Claim 1-3 and 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 9, and 11, the prior art does not disclose or render obvious an electric actuator, a clutch, or a vehicle, respectively, wherein a first end of the first spring is fixed to the output member, and a second end of the first spring is fixed to the drive member as well as to the regulation cup, in combination with the other elements required by the claim.
The closest prior art, Collyear (US Patent 2004650) and Serkh (US Patent Publication 20170298995, cited on the IDS dated 1/19/2021), discloses an electrical actuator with spring clutches. Collyear discloses a first end of the first spring is fixed to the output member, but does not disclose a second end of the first spring is fixed to the drive member as well as to the regulation cup (Figs. 1-2). Serkh discloses a first one way clutch (Fig. 11, 20), a second spring (Fig. 11, 70), and tube (Fig. 11, 5000), but does not disclose the tube is fixed and forms part of a stationary housing. Also, the first spring of Serkh is not fixed to regulator cup. It would not have been obvious to have modified the prior art without destroying the operation of the spring clutches.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Tues-Thurs 8:00-5:00 CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        

/L.W./Examiner, Art Unit 3659